Upon rehearing,
Nicholson, C. J.,
said:
The opinion holds, upon the allegations of the bill,, defendant is lawfully in possession of the property but not entitled to the exclusive enjoyment of the rents and profits, and on this ground the bill could be maintained; but what would be the rights of the parties upon more specific allegations of cruel treatment and the proof thereof, the court gave no opinion.
The cause was remanded, with leave to amend and • try on the merits, meaning the merits after such, amendments should be made as would raise the ques*11tion whether defendant had not lost all his rights by forcing complainant from home by his cruel treatment.
With the modification interlined in the decree, in these words, “ for the reason stated in the opinion of the court,” it will be entered.